Citation Nr: 9906023	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  94-21 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a schizophrenic 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel




INTRODUCTION

The veteran had active service from October 1964 to October 
1967 and from October 1969 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1992 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
schizophrenic disorder, competent.  The denial was confirmed 
by rating decisions in July 1992, January 1993, November 
1993, and September 1994.

In a statement dated in April 1994, the veteran requested 
cancellation of his hearing before a member of the Board at 
the RO.


FINDING OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim of 
service connection for a schizophrenic disorder is plausible 
under the law.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a schizophrenic disorder.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records from the veteran's first period of 
active service, in the United States Army from October 1964 
to October 1967, are negative for reference to a psychiatric 
disorder.  Upon separation examination, in September 1967, 
the veteran denied history of nervous trouble of any sort, 
and clinical evaluation noted no psychiatric abnormality.

Service medical records from the veteran's second period of 
active service, in the United States Navy, reflect that no 
psychiatric disorder was complained of or noted at 
examination upon his entrance into service in October 1969.  
A record dated in January 1970 indicates the veteran asked to 
see a medical officer about "personal problems."  A record 
dated two days later indicates "patient advised."  A record 
dated in late April 1970 indicates the veteran had had eight 
months in the Navy and prior honorable Army service.  It was 
noted that he had finished machine shop school (presumably 
after his Army discharge) and decided that he "wanted to see 
what the Navy was like," and so he had "joined for two 
years."  He reported that he could no longer take it, did 
not like his rate, and was not getting along with his 
superior officers and petty officers.  The diagnostic 
impression was "passive-aggressive" and he was to undergo 
psychiatric evaluation.  

On a May 7, 1970, request for psychiatric consultation, 
prepared by the same person who made the record in April 
1970, it was reported that the veteran had been a constant 
morale problem, said he could no longer stand the Navy, and 
did not get along with anyone on the ship or his superiors.  
The provisional diagnosis was Passive-Aggressive 
Personality/Impulsive Disorder.  

The consultation report, dated May 12, 1970, indicates the 
veteran had been extremely hostile toward his peers.  The 
veteran reported he resented being "pushed" by men younger 
than he, with a higher rate.  He reported he had made a 
mistake by joining the Navy and that, if he were not let out, 
he would desert.  As background information, clinical data 
was reported to the effect that the veteran reported that his 
parents had separated when he was four years old and he had 
severe difficulties afterward and was "in a daze."  He was 
involved in frequent fights in high school; was very 
compliant toward teachers but hostile toward peers.  He 
developed a philosophy that, in order to get somewhere in 
life, one had to "push harder than the other guy."  He 
dropped out of school in the ninth grade, worked for a while, 
and then entered the Army.  There, he made E-4 but was 
demoted to E-3 due to fighting.  He reported he had always 
been a loner.  On mental examination, he showed no evidence 
of psychosis, specific neurosis, or organic brain 
dysfunction.  He was openly hostile and impulse ridden, and 
his affect, while appropriate, was poorly modulated.  His 
service motivation was extremely poor.  He indicated strong 
desires to isolate himself from peers in order to regain 
control.  He appeared unduly aggressive and controlling.  The 
diagnosis was schizoid personality, which had existed prior 
to enlistment.  The examiner recommended separation, stating 
that the veteran was unsuitable for military service, that 
his difficulties were chronic and stemmed from his emotional 
background, and that psychiatric treatment or new leadership 
techniques or disciplinary measures would not make him fit 
for duty.  

The veteran's DD Form 214N indicates he was discharged from 
the Navy three weeks later, on June 3, 1970, with the 
character of his discharge listed as "under honorable 
conditions."

Three VA Form 10-7131's, Exchange of Beneficiary Information 
and Request for Administrative and Adjudicative Action, are 
of record.  The first is dated in October 1969 and is from 
the VA Hospital (VAH) in Cleveland OH.  The second is dated 
in February 1976 and is from VAH in Manchester, NH.  The 
third is dated in May 1979 and is from the VA Medical Center 
(VAMC) in Rocky Hill, CT.  In response to each, the RO 
advised that there were no service-connected conditions and 
that no monetary benefits had been paid.

Also of record are documents pertaining to educational 
assistance awarded to the veteran in 1968, 1983, and 1984.  

The veteran filed an original application for compensation or 
pension in August 1990, seeking service connection of a 
nervous condition.  He stated he had last worked in August 
1989, as a security guard.  He reported he was homeless.  His 
representative, in an accompanying statement, requested that 
the RO obtain treatment records from the VA outpatient clinic 
(VAOPC) in Boston since July 1990.

Records of VAOPC Boston, from August 1990 to November 1990, 
were received.  In August 1990, it was reported that the 
veteran's initial visit to the walk-in clinic had been in 
July 1990.  He had wanted relief from pressure.  He currently 
reported irritability toward people.  He wanted to talk to 
someone to vent his mind.  He reported a history of heavy 
drinking, which he said he had stopped 11 years before.  He 
denied drug abuse.  He said he had lived in a homeless 
shelter since 1971.  He said he could not keep a job because 
he felt people were against him.  He had never been 
hospitalized for psychiatric treatment.  He said he saw 
action, body bags, and heard fire in Korea.  He was 
reportedly agitated briefly as he spoke of these things and 
was otherwise calm and cooperative.  His speech was intact.  
His affect was in the normal range and dysphoric, as was 
mood.  Thinking was logical.  Intellect was grossly intact.  
The clinical assessment was of questionable post-traumatic 
stress disorder (PTSD), questionable personality disorder, 
and questionable factitious syndrome for disability award.  
In September 1990, the veteran indicated he was a depressed, 
unhappy man, unadaptable in the military and now living as a 
street person.  It was reported that he was overweight, sad, 
and wanted to understand himself.  Assessment was of probable 
thought disorder.  He was seen multiple times in October and 
November 1990, mainly for physical disorders and housing 
issues.  

Received from the veteran's representative, in November 1990, 
was a note, identified by the representative as from Dr. 
Wakeil of VAOPC Boston, indicating the doctor had spoken to 
the veteran, that it appeared the veteran had PTSD, and that 
he would benefit from PTSD group treatment.  


A report of VA psychiatric examination in January 1991 noted 
the veteran's service with the Army, from 1964 to 1967, 
including service in Korea, and then with the Navy, for a 
short hitch.  It was reported that he had had extreme 
difficulties getting his life together and, since 1972, had 
been essentially homeless.  The veteran reported 
"hauntings" which he described as visions of bullets flying 
by his head.  He related this to things that happened to him 
in Korea.  He reported he felt people were trying to harm 
him, that he heard a voice in his sleep saying it was going 
to kill him, and that he saw threatening things fly through 
the air.  He reported that he was a heavy drinker for many 
years and that kept his symptoms under control.  He also 
reported seeing a hand trying to grab him, followed by blood 
on his arm, thoughts that people were looking at him, 
episodes of crying, and feelings of uselessness.  On 
examination, speech was intact and answers to questions were 
appropriate.  Symptom difficulties included those of a 
schizophrenic disorder with auditory and visual 
hallucinations.  Orientation and intellectual functioning 
were intact.  There was no evidence of suicidal ideation.  
Insight and judgment were fair.  Diagnosis was schizophrenic 
disorder; the veteran was competent.

By rating decision in June 1991, the veteran was denied 
service connection, in pertinent part, for PTSD, on the basis 
that the condition was not shown by the evidence.  In 
addition, he was granted a permanent and total disability 
rating for purposes of non-service-connected pension 
benefits.  His non-service-connected schizophrenic disorder 
was evaluated as 70 percent disabling.

In a July 1991 letter to the RO, the veteran stated that he 
wished to file for service connection for his schizophrenia.  
He contended that the condition had first occurred during his 
Navy service and therefore should be service connected.  He 
attached copies of several Navy records.  These included a 
duplicate of the May 12, 1970, psychiatric consultation 
report, discussed above.  Also submitted were a copy of his 
DD Form 214N; a May 13, 1970, transmittal from the Commanding 
Officer, U.S.S. Connole, to the Chief of Naval Personnel, 
recommending separation of the veteran due to character and 
behavior disorders (schizoid personality); a May 13, 1970, 
memorandum to the veteran, advising him of the recommendation 
that he be given an administrative discharge; and an Enlisted 
Performance Evaluation Board Sheet dated May 22, 1970, 
indicating he was being recommended for discharge for 
unsuitability due to schizoid personality.

A rating decision in January 1992 denied service connection 
for schizoid personality disorder (constitutional or 
developmental abnormality) and schizophrenic disorder, 
competent.

An August 1991 report of R.W. Mullaly, Ph.D., ABPP, of the 
Vietnam Veterans Workshop Boston, New England Shelter for 
Homeless Veterans, was received in April 1992.  It was 
reported that the veteran had reported that he was discharged 
from the Navy due to schizophrenia.  He had also reported a 
history of alcohol and drug abuse.  He reported that his last 
hospitalization was in July 1991, at Heritage Hospital in 
Somerville.  He reported he had been in combat in Korea.  He 
reported that, for the last 20 years, he had been without 
residence and without permanent work.  He reported that his 
problems began in the middle to late 1960's.  The doctor 
reported that, on examination, there was no indication of an 
overt psychosis but the veteran seemed to manifest the 
symptoms of residual psychosis secondary, no doubt, to 
schizophrenia.  The doctor reported that this seemed to be a 
clear instance of a long-term chronic undifferentiated form 
of schizophrenia with auditory and visual hallucinations, and 
perhaps some other residual deficits noted.  The doctor 
reported on various tests that were administered.  The doctor 
concluded that the issue of whether or not military 
experience contributed to the initial stress that produced 
the first breakdown was open to question and it certainly 
seemed plausible, given the history that the veteran had 
provided.  However, the doctor noted that the veteran was not 
a particularly good historian due to the effects of his 
schizophrenia.  Diagnosis was schizophrenia, undifferentiated 
type.

The veteran subsequently submitted a copy of a letter from 
the Social Security Administration (SSA), dated in September 
1991.  That letter indicated that the veteran was in receipt 
of SSA benefits, beginning in December 1990.


The veteran testified at a personal hearing before a hearing 
officer at the RO in June 1993.  He stated that, in the Navy, 
when they started to fire the big guns on the ship, he froze 
and didn't know which end was up.  He went before the captain 
who, he said, probably would have thrown him in the stockade 
but for the veteran's purple heart and all his medals.  The 
captain told him he would send him to a psychiatrist.  The 
veteran said that, in the days following discharge from the 
Navy, he had wandered back to Connecticut, where he checked 
into the Soldiers Home in Rocky Hill.  He said they were 
sending for his records but he left against their wishes.  He 
said he was confused, wandered, and was unable to keep a job.  
He was using alcohol at that time to hide his problems and 
did so until 1979.  He said that, at that time, he sought 
treatment at the Manchester VA, but was denied it because he 
did not have a purple card.  He stated that his first 
psychiatric treatment was in 1990.  He said he had been 
living in shelters since around 1980 and, before that, had 
been a street person.  He said he had had no psychological 
problems prior to service.   


II.  Analysis

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110.  Regulations provide that a veteran may 
alternatively establish a well-grounded claim for service 
connection under the chronicity provisions of 38 C.F.R. § 
3.303(b), which is applicable where evidence shows that a 
veteran had a chronic condition in service or during an 
applicable presumptive period, and that that same condition 
currently exists.
Psychosis is a chronic disease, and the presumptive period is 
one year; a psychosis will be considered to have been 
incurred in service even though there is no evidence of it in 
service, if it becomes manifest to a degree of 10 percent or 
more within one year of separation from service.  38 C.F.R. 
§§ 3.307(a)(3) and 3.309(a).  Such evidence must be medical 
unless the condition at issue is a type as to which, under 
case law, lay observation is considered competent to 
demonstrate its existence.  If the chronicity provision is 
not applicable, a claim still may be well grounded pursuant 
to the same provision if the evidence shows that the 
condition was observed during service or any applicable 
presumption period and continuity of symptomatology was 
demonstrated thereafter, and includes competent evidence 
relating the current condition to that symptomatology.  See 
Savage v. Gober, 10 Vet.App. 488, 495-97 (1997).  In this 
case, the veteran's currently claimed psychiatric disorder 
has not been shown to have been a chronic condition which 
began in service.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 
4 Vet.App. 309, 314 (1993).  

With regard to the veteran's appeal, the threshold question 
to be answered is whether he has presented a well-grounded 
claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  If he has not, the claim must fail 
and there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Veterans Appeals (now designated the 
United States Court of Appeals for Veterans Claims) which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).

In order to show that a claim for service connection is well-
grounded, there must be competent evidence to show:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a link or 
connection) between the in-service injury or aggravation and 
the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  "Although the claim need not be conclusive, 
the statute [38 U.S.C.A. § 5107] provides that [the claim] 
must be accompanied by evidence" in order to be considered 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links the current disability to a period of military service 
or to an already service-connected disability.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 
Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

As pointed out above, in order to grant service connection, 
the evidence must establish the veteran had a chronic 
condition in service or during an applicable presumptive 
period, and that that same condition currently exists.  While 
it is not disputed that the veteran has a current psychiatric 
disability, diagnosed as a schizophrenic disorder, there is 
no competent medical evidence of record showing that it began 
in service or during the one-year presumptive period after 
separation from service.  

Service medical records reflect the diagnosis of schizoid 
personality only.  In this regard, the Board notes that a 
personality disorder is not a disability for which service 
connection may be granted for VA compensation purposes.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (1998); Winn v. Brown, 8 
Vet.App. 510, 516 (1996), aff'd, 110 F.3d 56 (Fed. Cir. 1997) 
(specifically holding that "38 C.F.R. § 3.303(c), as it 
pertains to personality disorder, is a valid exercise of the 
authority granted to the Secretary of Veterans Affairs").  
See also Beno v. Principi, 3 Vet.App. 439, 441 (1992).  Thus, 
schizoid personality is not a disability for which service 
connection may be granted.


While service medical records reflect diagnosis of schizoid 
personality, they do not reflect diagnosis of a schizophrenic 
disorder, or any other psychosis.  Nor is there evidence of 
diagnosis of a schizophrenic disorder or psychosis within one 
year of service.  While the veteran reported he sought 
treatment at VAMC Manchester, NH, and VAMC Rocky Hill, CT, 
the VA Form 7131's of record indicate he did so in 1976 and 
1979, beyond the one-year presumptive period.  The earliest 
evidence of diagnosis of a schizophrenic disorder is the 
report of VA examination in January 1991.  The VA examiner 
did not opine on the relationship of the schizophrenic 
disorder to service.

A diagnosis of schizophrenia is also evident in the report of 
private evaluation in August 1991 and, while the doctor did 
opine on the relationship to service, it was noted that the 
issue was open to question.  The doctor stated that a 
relationship was plausible, given the history the veteran 
provided; however, we note that the veteran was reported to 
have given that examiner a history of discharge from the Navy 
due to schizophrenia, rather than due to schizoid 
personality.  The law is clear that a medical professional's 
reliance upon inaccurate history from a lay claimant is not 
transformed into competent medical evidence when the 
physician relies upon the information.  As the Court of 
Appeals for Veterans Claims has held, 

"Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner," does not satisfy [the] 
"'competent medical evidence'" requirement set forth 
in Grottveit v. Brown, 5 Vet.App. 91, 93 (1995).  
LeShore v. Brown, 8 Vet.App. 406, 409 (1995); see also 
Reonal v. Brown, 5 Vet.App. 458, 461 (1993); Elkins v. 
Brown, 5 Vet.App. 474, 478 (1993).

Dolan v. Brown, 9 Vet.App. 358, 363 (1996).  Those judicial 
holdings are especially applicable where, as here, the 
evidentiary record clearly shows the history assumed valid by 
the physician to be incorrect.  It may be that the veteran, 
as a layperson, is unable to distinguish between the 
diagnosis of a schizoid personality disorder and the 
diagnosis of a schizophrenic disorder.  That is 
understandable, but, where he has erroneously advised a 
physician that he was discharged from the Navy for the 
latter, such history cannot form the basis for a valid nexus 
opinion from that examiner.

We note that the veteran referred to treatment for 
schizophrenia at Heritage Hospital in a July 1991 letter to 
the RO; he stated that records indicating this diagnosis 
would be submitted.  The records were not submitted.  In any 
event, since the record is not lacking competent medical 
evidence of a current diagnosis of the claimed disorder, and 
since neither the veteran nor his representative has claimed 
that there are additional records in existence which would 
somehow provide the necessary nexus to service, which is now 
lacking, we find that a remand to obtain those records is not 
necessary.

Similarly, as to records of the veteran's entitlement to SSA 
benefits, which he began receiving in late 1990, such records 
might be helpful in assessing the level of the veteran's 
disability at that time, but would not cast light upon the 
issue of service incurrence.  We are aware that, "[w]hen VA 
is put on notice prior to the issuance of a final decision of 
the possible existence of certain records and their 
relevance, the BVA must seek to obtain those records."  Hayes 
v. Brown, 9 Vet. App. 67, 73-74 (1996) (quoting Murincsak v. 
Derwinski, 2 Vet.App. 363, 373 (1992)), Baker v. West, 11 
Vet.App. 163, 169(1998).  The cited cases involved issues as 
to whether the veterans, in the then current claims, were 
totally disabled or warranted an increased rating for already 
service-connected disabilities.  Here, however, the issue is 
service connection, and the Board sees no indication in the 
record that the SSA determination that the veteran was 
disabled for the purpose of entitlement to SSA benefits in 
1990 would be at all helpful on the issue of incurrence or 
aggravation of a psychiatric disorder in service.

We note that, pursuant to 38 U.S.C.A. § 1111, "every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination."  See also 38 C.F.R. § 3.304(b).  This 
presumption of soundness attaches when a later-complained-of 
disability is not detected upon an induction examination.  
Since schizophrenic disorder was not noted at entrance into 
the Navy, it could be said that the presumption applies; 
however, it applies only to claims for service connection of 
disabilities found in service, and a schizophrenic disorder 
was not found in service.  As the evidence does not show the 
existence of a schizophrenic disorder prior to service, the 
issue of whether a schizophrenic disorder was aggravated by 
service is moot.

The Board has carefully considered the contentions of the 
veteran and his representative and, as they do not have any 
professional medical expertise, their statements as to 
symptoms and their cause must be confirmed by medical 
evidence and are not, by themselves, of probative value.  See 
Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay testimony 
. . . is not competent to establish, and therefore not 
probative of, a medical nexus"); Routen v. Brown, 10 
Vet.App. 183, 186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998);
cert. denied, 119 S. Ct. 404 (1998).  See also Grottveit, 
Espiritu, supra.  

Where a claim is not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete an application for a claim.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of Veterans Affairs has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  We find that the claimant has been 
satisfactorily advised, in the rating decision and statements 
of the case, of the evidence necessary to make his claim well 
grounded.

This is not to say the Board doubts the sincerity or 
truthfulness of the veteran's assertions as to his 
disability, but his personal belief as to his claim cannot 
substitute for the requirement of medical evidence linking a 
present disability to service.  In this case, the evidence of 
record does not provide that nexus to service.



ORDER

The claim of entitlement to service connection for a 
schizophrenic disorder is denied as not well grounded.



		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals


 

- 14 -


- 1 -


